Citation Nr: 0020426	
Decision Date: 08/03/00    Archive Date: 08/09/00

DOCKET NO.  90-26 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Outpatient Clinic and 
Regional Office (RO) in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.

2.  Entitlement to special monthly compensation on account of 
the loss of use of the left foot in accordance with the 
provisions of 38 U.S.C.A. § 1114(k) (West 1991 & Supp. 2000).

3.  Entitlement to special monthly compensation based on 
being permanently housebound under the provisions of 
38 U.S.C.A. § 1114(s) (West 1991 & Supp. 2000).

4.  Entitlement to an increased evaluation for left hip 
disability as a residual of Legg-Perthes disease, currently 
evaluated as 50 percent disabling.

5.  Entitlement to an increased evaluation for left knee 
arthritis, currently evaluated as 30 percent disabling.

6.  Entitlement to an increased evaluation for cervical spine 
arthritis, currently evaluated as 30 percent disabling.

7.  Entitlement to an increased evaluation for right knee 
arthritis, currently evaluated as 20 percent disabling.


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


REMAND

Active service from February 1964 to September 1974 has been 
verified.  The veteran has submitted a certificate of 
retirement reflecting that he was honorably retired from the 
Army in July 1978.

This case was previously before the Board of Veterans' 
Appeals (Board) in March 1993 at which time it was remanded 
for further development pertaining to the disabilities listed 
on the title page.  The veteran was accorded examinations in 
late 1993 and by rating decision dated in December 1994, 
among other things, service connection was established for 
Legg-Perthes disease affecting both hips.  The veteran was 
assigned separate ratings for the hip disorders.  An 80 
percent evaluation for left hip arthritis with Legg-Perthes 
disease, status post replacement, was reduced from 80 percent 
to 50 percent disabling, effective September 30, 1986.  A 30 
percent rating for right hip Legg-Perthes disease with 
arthritis was reduced to 20 percent disabling, effective 
September 30, 1986.  A review of the record discloses that 
the question of the veteran's entitlement to an increased 
rating for the left hip arthritis was carried forward, while 
the matter of his entitlement to an increased rating for the 
right hip disability for some reason was not.

Received in February 1995 was a communication from the 
veteran in which he discussed a number of things, including 
his disagreement with the December 1994 supplemental 
statement of the case.  For some unexplained reason there is 
a complete lack of activity in the claims file for several 
years thereafter.

In an August 27, 1999, memo, there is a question regarding 
the veteran's power of attorney and another question about 
whether the veteran wanted his claim addressed by the 
Anchorage RO.  Notation was made that the last VA examination 
in the case was several years old.  Further notation was made 
that the veteran had been very upset about having to undergo 
VA examinations in the past and claimed that they only 
aggravated his existing conditions.

The veteran was then contacted by telephone in September 
1999.  When asked whether he wanted a current examination 
before his claim went to the Board, he did not give a direct 
answer to the question.  Rather, he complained that he did 
not think "VA is getting the whole picture of my injuries.  
They aren't addressing everything."  When asked if he had 
more evidence to submit, he indicated "I sure do."  The 
undersigned notes that this has proven to be the case, to say 
the least, in light of numerous items the veteran has 
submitted.  The veteran waived his right to have the RO 
initially consider some items of evidence, but did not do so 
with respect to other evidentiary submissions.  The veteran 
was also questioned regarding whether or not he desired 
representation.  He indicated that the individual who 
represented him at the time the case was previously before 
the Board in 1993 was deceased.  Notation was made that a 
power of attorney had been given to the Disabled American 
Veterans in September 1993, but the veteran was quoted as 
saying he did not want that organization to represent him at 
the present time.  It is not clear from this report of 
contact whether or not he desires anyone else to represent 
him.

Evidence which was received at the Board in July 2000 
includes medical reports.  A May 2000 statement from a 
private physician revealed that in 1999 another physician had 
recommended replacement of the veteran's left hip prosthesis.  
The physician indicated that because of the pain from the 
degenerative arthritis and the difficulties the veteran had 
with ambulation, he requested the veteran be allowed to 
undergo another hip replacement procedure locally.  He stated 
he had made several calls to VA without success.

Where the Board makes a decision based on an examination 
report that does not contain sufficient detail, a remand is 
required "for compliance with the duty to assist by 
conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Additionally, the Board has a duty to assist the veteran in 
the development of facts pertinent to his claims and to 
ensure full compliance with due process.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999).  This duty 
to assist involves obtaining potentially relevant medical 
reports.  White v. Derwinski, 1 Vet. App. 519, 521 (1991).  
The duty to assist also includes a thorough and 
contemporaneous medical examination, especially where it is 
necessary to determine the current nature and extent of 
disability.  Peters v. Brown, 6 Vet. App. 540, 542 (1994); 
Abernathy v. Principi, 3 Vet. App. 461 (1992); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

In view of the foregoing, and although the Board regrets 
further delay, the case must be REMANDED again to the RO for 
the following:  

1.  The RO should contact the veteran and 
clarify whether or not he wants to be 
represented in this appeal.  He should be 
informed that he may only have one 
representative per 38 C.F.R. § 20.601 
(1999).  If he wishes, he should submit a 
completed VA Form 21-22 to that effect.  
He should be informed that if he does not 
respond, the Board will assume that he 
does not desire representation.

2.  The RO should request that the 
veteran furnish information as to any 
treatment he has received for the 
disabilities at issue since the mid-
1990's.  After obtaining the necessary 
authorization from the veteran, the RO 
should obtain and associate with the 
claims folder copies of the veteran's 
complete treatment records from those 
facilities, inpatient or outpatient, VA 
or private, identified by the veteran 
which have not already been secured.  Of 
particular interest are any records from 
Gonzalo Araoz-Fraser, M.D., Soldotna 
Medical Clinic, 315 South Kobuk, Suite B, 
Soldotna, Alaska 99669, subsequent to May 
2000.

3.  The RO should schedule the veteran 
for appropriate examinations to determine 
the current nature and extent of his 
various disabilities.  The examiners 
should review the claims folder prior to 
the examinations.  The examiners should 
comment on the degree of functional 
impairment caused by the service-
connected disorders as they relate to his 
participation in ordinary activities, 
including employment.  Any indicated 
studies should be performed in order to 
make as informed a diagnosis as possible.  
The examinations are to include findings 
referable to the right hip as well as the 
left.  The examiners should express 
opinions as to the etiology of any left 
shoulder disability and state whether it 
is at least as likely as not that any 
left shoulder pathology is attributable 
to service or to current service-
connected disability.  The veteran should 
also be accorded a VA examination for 
housebound status and a VA Form 21-2680 
(Examination for Housebound Status or 
Need for Regular Aid and Attendance) must 
be completed as well.

4.  The veteran should be given adequate 
notice of the examinations, and this is 
to include advising him of the 
consequences of his failure to report for 
the examinations under 38 C.F.R. § 3.655 
(1999).  If he fails to appear for the 
examinations, this fact should be noted 
in the claims folder and a copy of the 
scheduling of examination notification or 
refusal to report notice, whichever is 
applicable, should be obtained by the RO 
and associated with the claims folder.

5.  Following completion of the above 
developments, the RO should readjudicate 
the veteran's claims in light of the 
additional evidence added to the claims 
file.  If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction, then he and his 
representative, should he have one, 
should be issued a supplemental statement 
of the case and be afforded a reasonable 
opportunity to reply thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
further informed, but he may furnish additional evidence and 
argument while the case is in REMAND status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No inference should be 
drawn regarding the final disposition of the claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).



